Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-16-2008

Thabault v. Chait
Precedential or Non-Precedential: Precedential

Docket No. 06-2209




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Thabault v. Chait" (2008). 2008 Decisions. Paper 442.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/442


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        PRECEDENTIAL

           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                               _____________

                                       No. 06-2209
                                      _____________

                             PAULETTE J. THABAULT * ,
                     as Receiver of Ambassador Insurance Company

                                             v.

                  DORIS JUNE CHAIT, as Representative of the Estate
                of Arnold Chait; PRICEWATERHOUSECOOPERS LLP

                              PriceWaterhouseCoopers LLP,
                                                     Appellant
                                    _____________

                       Appeal from the United States District Court
                                for the District of New Jersey
                               (D.C. Civil No. 2:85-cv-02441)
                      District Judge: Honorable Harold A. Ackerman


                                Argued September 11, 2007

       Before: SCIRICA, Chief Judge, RENDELL and FUENTES, Circuit Judges.




                             ORDER AMENDING OPINION


         At the direction of the Court, the last sentence on page 3 which continues on the
first line of page 4 of opinion filed on September 9, 2008 is amended as follows:


       *
        Amended in accordance with Clerk’s Order dated 6/6/06 pursuant to Fed. R. App.
P. 43(c)
         “The judgment reached $182.9 million after the District Court added
         prejudgment interest.”


For the Court,


Marcia M. Waldron, Clerk

Dated:         September 16, 2008

lwc/cc:        Fordham E. Huffman, Esq.
               Robert J. Stickles, Esq.
               Tracy K. Stratford, Esq.
               Richard B. Whitney, Esq.
               Evan R. Chesler, Esq.
               Matthew A. Eisenstein, Esq.
               Andrew T. Karron, Esq.
               Antony L. Ryan, Esq.
               Jay K. Wright, Esq.
               Kevin McNulty, Esq.